This action was brought by defendants in error on certain promissory notes and foreclosure of a mortgage to secure the payment of same. Various persons claiming an interest in the property covered by the mortgage were joined as defendants. A joint judgment was rendered in favor of plaintiffs below, from which plaintiffs in error, Charles F. Reeder and Jessica Reeder, appealed.
Motion to dismiss the appeal has been filed upon the ground that one of the defendants below whose interests will be affected by a reversal or modification of the judgment was not made party to this appeal, and no case-made was served upon him or his attorney. Under the settled rule in *Page 157 
this jurisdiction, all parties to a joint judgment whose interests will be affected by reversal or modification of the judgment appealed from must be made parties to the appeal. Where such has not been done, the appeal will be dismissed.
Motion to dismiss will be sustained and the appeal dismissed.